Citation Nr: 0314582	
Decision Date: 07/02/03    Archive Date: 07/10/03	

DOCKET NO.  92-05 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for residuals of a lumbar 
laminectomy, currently evaluated as 40 percent disabling.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran's spouse



ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from September 1950 to June 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1991 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  The Board has remanded the appeal in 
August 1993, November 1995, and  November 1998.  


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a lumbar 
laminectomy are manifested by muscle spasm and neurological 
symptoms that approximate pronounced intervertebral disc 
syndrome.
 
2.  His residuals of a lumbar laminectomy are more favorably 
evaluated under the criteria in effect prior to September 23, 
2003.


CONCLUSION OF LAW

The criteria for a 60 percent evaluation for residuals of a 
lumbar laminectomy have been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5293 (prior to and 
from September 23, 2002) (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist and imposed on VA certain notification requirements.  

First, VA has a duty to provide an appropriate claim form and 
to notify the veteran of any information and evidence needed 
to substantiate and complete a claim.  38 U.S.C.A. §§ 5102 
and 5103.  There is no issue as to providing an appropriate 
application form, or completeness of the application.  

In the circumstances of this case, the veteran has been 
advised of the applicable laws and regulations, and the 
evidence needed to substantiate his claim by a statement of 
the case and supplemental statements of the case, as well as 
a September 2002 letter, informing them of the governing 
legal criteria, development of evidence under the VCAA, the 
evidence necessary to substantiate the veteran's claim, the 
evidence considered, and the reasons for the decision 
reached.  Specifically, the veteran was told that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency, including VA, Vet Center, service 
department, and other federal agencies.  He was advised that 
it was his responsibility to either send medical treatment 
records from his private physician regarding treatment for 
his claimed disabilities, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was asked to advise VA if there were any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  
Additionally, in February 2003, the veteran was notified 
regarding the change in the applicable rating criteria.  
Thus, VA's duty to notify has been fulfilled.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  VA treatment records have been obtained and the 
veteran has submitted statements from private physicians.  
The veteran has been afforded multiple VA examinations and a 
personal hearing. 

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish his claim.  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that, where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The veteran has been afforded VA examinations in October 
1991, October 1993, March 1997, November 1998, and July 1999.  
In October 1991, the veteran complained of weakness in his 
legs and he used a wheelchair.  The diagnoses included status 
post lumbar laminectomy, low back pain, and paraparesis.  In 
October 1993, the veteran reported that he was able to walk 
short distances using a walker and long leg braces.  There 
was generalized atrophy of the legs and the diagnoses 
included quadriparesis, clinical peripheral neuropathy, and 
status post lumbar laminectomy.  

In March 1997 there was marked tenderness in the paraspinal 
muscles on examination and no active motion of the lower 
extremities because the veteran reported that he could not 
move them because of too much pain.  Deep tendon reflexes 
were not obtained in the lower extremities and there was 
atrophy in intrinsic muscles.  The diagnoses included status 
post laminectomy at L4-5, with a chronic low back pain 
syndrome.  During examination in November 1998, there was 
chronic dorsolumbar spasm, bilaterally, and deep tendon 
reflexes were absent in all four extremities.  The diagnoses 
included lumbar degenerative disc disease.  

An April 1999 letter from a private physician reflects that 
the veteran has quadriparesis due to spinal cord lesion 
relating to his active service.  A July 2002 letter reflects 
that the veteran has quadriparesis relating to a motor 
vehicle accident during his active service.  

The report of a July 1999 VA neurology examination reflects 
that the veteran was unable to follow commands because of 
reported pain.  The diagnoses included residuals of lumbar 
laminectomy and diabetic peripheral neuropathy.  The examiner 
indicated that the claims file had been reviewed.  Because 
the veteran was unable to cooperate with the examination, 
they were unable to establish the extent of neurological 
pathology, but noted that there was a superimposed diabetic 
neuropathy and it would be very difficult to separate the 
diabetic neuropathy from symptoms of his back condition.  

The veteran's residuals of a lumbar laminectomy have been 
evaluated under Diagnostic Code 5293 of the Rating Schedule.  
Prior to September 23, 2002, Diagnostic Code 5293 provided 
that a 40 percent evaluation will be assigned for severe 
recurring attacks, with intermittent relief, of 
intervertebral disc syndrome.  A 60 percent evaluation will 
be assigned where intervertebral syndrome is pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of the diseased disc, with little intermittent relief.  

During the pendency of the veteran's appeal, the rating 
criteria for evaluation of intervertebral disc syndrome were 
changed, effective September 23, 2002.  67 Fed. Reg. 54,345-
54,349 (2002).  In Karnas v. Derwinski, 1 Vet. App. 308 
(2002), it was held that when the law or regulations change 
after a claim has been filed, but before the appeal process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary did 
so.  See DeSousa v. Gober, 10 Vet. App. 461, 465-67 (1997).  
However, new rating criteria may not have retroactive 
application.  38 U.S.C.A. § 5110(g) (West 2002).  Therefore, 
in this case, the Board has revaluated the veteran's service-
connected residuals of a lumbar laminectomy under both the 
old and new criteria prior to and from September 23, 2002.  
The Board finds that a more favorable rating of 60 percent 
occurs under the old criteria.  

In light of the Board's decision herein, granting the maximum 
schedular 60 percent evaluation under Diagnostic Code 5293, 
the Board concludes that it is unnecessary to evaluate the 
veteran's back under the criteria that is in effect from 
September 23, 2002.  

With competent medical evidence reflecting that the veteran 
does experience chronic muscle spasm, competent medical 
evidence indicating that he experiences neurological deficit 
of the lower extremities, competent medical evidence further 
indicating that neurological deficit of the lower extremities 
that is related to service-connected residuals of a lumbar 
laminectomy may not be distinguished from neurological 
deficit related to nonservice-connected disability, and 
competent medical evidence indicating that the veteran 
experiences some generalized atrophy of the lower 
extremities, the Board concludes that evidence supports the 
grant of a 60 percent evaluation for the veteran's service-
connected residuals of a lumbar laminectomy under Diagnostic 
Code 5293, in effect prior to September 23, 2002.  

The 60 percent evaluation assigned is the maximum schedular 
evaluation that may be assigned under Diagnostic Code 5293.  
There is no indication that a higher evaluation is warranted 
under any other diagnostic code.  A claim for an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(2002) has not been raised or considered.  


ORDER

An increased rating of 60 percent for residuals of a lumbar 
laminectomy is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  


REMAND

By a decision in April 1999, the RO denied the veteran's 
claim for special monthly compensation based on the need for 
regular aid and attendance or by being housebound.  A notice 
of disagreement was received in April 1999.  Where there is a 
notice of disagreement, a remand, not referral, is required 
by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).

In light of the above, the appeal is REMANDED to RO for the 
following:

The RO should issue a statement of the 
case addressing the issue of entitlement 
to special monthly compensation based on 
the need for regular aid and attendance 
or by being housebound.  All appropriate 
appellate procedures should then be 
followed.  The veteran is advised that he 
must complete his appeal of the issue of 
entitlement to special monthly 
compensation based on the need for 
regular aid and attendance or by being 
housebound, by filing a timely 
substantive appeal following the issuance 
of a statement of the case, in order to 
perfect his appeal with respect to this 
issue.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



                       
____________________________________________
	CHERYL L. MASON
Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



